Citation Nr: 0818935	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-38 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for lipomas, to include as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.

In his July 2005 notice of disagreement (NOD), the veteran 
requested a hearing to be held in front of a Decision Review 
Officer (DRO) at the Pittsburgh RO.  The hearing was 
scheduled for August 2005.  The veteran subsequently waived 
his RO hearing in lieu of a DRO Informal Conference, which 
was held in August 2005.  As such, there are no outstanding 
hearing requests of record.

The Board notes that in a November 2003 rating decision, 
service connection was awarded for liposarcoma.  In January 
2004, the veteran filed an NOD with the initial 
noncompensable evaluation assigned.  A statement of the case 
(SOC) was issued in November 2004.  The veteran did not file 
a timely substantive appeal.  38 C.F.R. § 20.302(b).  Thus, 
the matter is no longer in appellate status.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran served in Vietnam.  

3.  Lipomas are not causally or etiologically related to an 
injury or disease suffered in service or as a result of 
exposure to herbicides such as Agent Orange.  

4.  The issue before the Board does not involve a question of 
medical complexity or controversy.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for lipomas, to include as secondary to herbicide exposure, 
are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Securing an advisory medical opinion from an independent 
medical expert is not warranted.  38 U.S.C.A. § 7109 (West 
2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Additionally, proper notice 
should invite the claimant to submit any other evidence he or 
she possesses that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

The Board notes that 38 C.F.R. § 3.159, concerning VA 
assistance in developing claims, has been revised in part 
recently.  These revisions are effective as of May 30, 2008, 
and several portions of the revisions are pertinent to the 
case at hand.  
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate section 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.  
The Board's decision to proceed in adjudicating this claim 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In this case, in a January 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claim.  He indicated in 
April 2006 that he had no further evidence to submit in 
support of his claim.  The veteran was notified of the 
evidence necessary to establish a disability rating and 
effective date in July 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private 
treatment records, articles concerning exposure to Agent 
Orange, and VA examination reports.  The August 2005 DRO 
Conference Report has been associated with the claims folder.

While the veteran contends that an independent medical 
opinion is necessary, the issue in this case is neither 
complex nor controversial and, in the absence of competent 
medical evidence of lipomas in service or as a result of 
herbicide exposure, a current examination or opinion from an 
independent medical expert is not necessary.  38 U.S.C.A. 
§ 7109.  Service connection is currently in effect for 
liposarcoma based on the veteran's Vietnam service.  As will 
be explained in further detail below, the veteran cancelled a 
September 2005 General Surgery Consult scheduled in order to 
establish support for his claim.  The record reflects that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable disposition of the issue on 
appeal has been obtained.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The veteran contends that he is entitled to service 
connection for lipomas.  Specifically, he contends that his 
lipomas are the result of exposure to herbicides during his 
Vietnam service.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for lipomas is 
not warranted.  In some circumstances, a disease associated 
with exposure to certain herbicide agents will be presumed to 
have been incurred in service even though there is no 
evidence of that disease during the period of service at 
issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  A veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The veteran's DD-214 indicates that entered service in 
September 1965 and was discharged in September 1967.  He was 
a recipient of the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  He served in the Republic of Vietnam 
for 10 months and 12 days.  Therefore, having served in the 
Republic of Vietnam, the veteran is presumed to have been 
exposed during his period of service to an herbicide agent.  
38 U.S.C.A. § 1116(f). 

In this case, while the veteran is now presumed to have been 
exposed to herbicides during service, the basic entitlements 
of service connection have not been met.  38 C.F.R. 
§ 3.303(a).  Though the veteran has claimed that lipomas are 
associated with herbicide exposure, there is no medical 
evidence of record that the veteran has in fact been 
diagnosed with one of the presumptive diseases set forth in 
38 C.F.R. § 3.309(e), other than liposarcoma for which 
service connection is already in effect.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  Lipomas are not one of the listed diseases in 
order to establish service connection by presumption, based 
on herbicide exposure.  38 C.F.R. § 3.309(e).  

Thus, the Board shall proceed with determining entitlement to 
service connection on a direct causation basis.  
Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The veteran service medical records are devoid of complaints, 
treatment, or diagnoses of lipomas.  In August 2003, the 
veteran was awarded service connection for liposarcoma on a 
presumptive basis due to his Vietnam service.  There is no 
evidence of record that lipomas are a residual thereof or 
secondary to the liposarcoma.  38 C.F.R. § 3.310.  The 
veteran cancelled a September 2005 general surgery consult 
scheduled to obtain biopsies of the lipomas.  The veteran 
maintained that he could not afford the expense of the 
surgery; however, the veteran has presented no additional 
evidence in support of his claim.  

The July 2004 VA examiner noted that lipomas were benign in 
nature.  The September 2005 VA examiner indicated that 
lipomas were not related to herbicide exposure.  The examiner 
further noted that in April 1978, the veteran had a biopsy of 
the left forearm, which revealed lipoblastoma.  The lesion, 
in some areas, resembled a so-called spindle cell lipoma and 
in others, angio-lipoma; however, the presence of lipoblasts 
mitigated against those diagnoses.  

The examiner noted that the pathology report from 1978 went 
on to note that lipoblastoma may recur locally, but that the 
propensity for metastasis was negligible.  The veteran did 
not have any further excisional biopsies of any nodules. The 
Board notes that an August 2004 letter from Dr. RGK indicated 
the veteran did not have lipomas removed due to other medical 
problems.  The September 2005 VA  examiner indicated that an 
excisional biopsy should be undertaken, which as noted above, 
the veteran cancelled.  As such, there is no evidence of 
record to support the contention that lipomas were related to 
service on either a direct causation basis or as a result of 
herbicide exposure.

While the veteran contends that lipomas, apart from the 
service-connected liposarcoma, are related to exposure to 
Agent Orange, there is no medical evidence on file supporting 
the veteran's assertion and his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for lipomas, to include as 
secondary to herbicide exposure is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


